DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, 11-12 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14 and 17-20 of U.S. Patent No. US Patent No. 11,321,485 in view of Ollikainen et al. (US Pub No. 2017/0317984). The patent teaches each and every claim limitations of the claims but does explicitly teach comparing the one or more accessible data elements and the one or more requested data elements; determining, based at least on said comparing the one or more accessible data elements and the one or more requested data elements, one or more approved data elements of the one or more requested data elements; and providing, in response to the request, access of the one or more approved data elements to the first entity. However, Ollikainen teaches comparing the one or more accessible data elements and the one or more requested data elements (Ollikainen, page 5, paragraphs 0062-0063 and page 6, paragraphs 0067-0068; determining similarity relationship between first candidate response and additional candidate responses); determining, based at least on said comparing the one or more accessible data elements and the one or more requested data elements, one or more approved data elements of the one or more requested data elements (Ollikainen, page 5, paragraphs 0062-0063 and page 6, paragraphs 0067-0068; user-data response); and providing, in response to the request, access of the one or more approved data elements to the first entity (Ollikainen, page 6, paragraph 0068; send user data response). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the instant application with the teachings to Ollikainen to provide the advantage of improving protection of user privacy and user anonymity in online communication (Ollikainen, page 1, paragraph 0002).
Claims 1, 5, 11 & 16 of the instant application are mapped to claims 1, 5, 9 & 13 of the patent. Claim 6 of the instant application is mapped to claims 2, 10 & 18 of the patent. Claim 7 of the instant application is mapped to claims 3, 11 & 19 of the patent.  Claims 8, 12 & 19 of the instant application are mapped to claims 4, 12 & 20 of the patent. Claim 9 of the instant application is mapped to claims 6-7 & 14-15 of the patent. 
Instant Application No. 17/678,216
US Patent No. 11,321,485
1. A method comprising: receiving a request from a first entity, the request associated with a data access request for one or more requested data elements associated with a user; responsive to receiving the request, determining one or more accessible data elements of a plurality of user data elements associated with the user, one or more accessible data elements indicating data elements potentially accessible by the first entity;
9. A method comprising: in response to a request from a first entity server configured to provide services to a user, determining, by one or more hardware processors, a set of data accessible by the first entity server and associated with the user; 
comparing the one or more accessible data elements and the one or more requested data elements;
analyzing, by the one or more hardware processors, the set of data accessible by the first entity server; determining, by the one or more hardware processors, that a subset of the set of data corresponding to a particular personal user data type is not required by the first entity server to provide the services to the user;
causing a user device of the user to display, on a graphical user interface (GUI) of the user device, a notification indicating the request and at least one data element of the one or more requested data elements;
13. The method of claim 10, further comprising providing a user interface for receiving user updates indicating data types accessible by one or more entity servers.
determining, based at least on said comparing the one or more accessible data elements and the one or more requested data elements, one or more approved data elements of the one or more requested data elements;
updating, by the one or more hardware processors, the set of data accessible by the first entity server based on excluding the subset of the set of data;
and providing, in response to the request, access of the one or more approved data elements to the first entity.
and transmitting, by the one or more hardware processors to the first entity server, a response comprising the updated set of data.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-7, 9-11, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US Patent No. 8,032,562) in view of Ollikainen et al. (US Pub No. 2017/0317984). 
Regarding independent claim 1, Dunn teaches a method comprising: receiving a request from a first entity, the request associated with a data access request for one or more requested data elements associated with a user (Dunn, column 11, lines 16-25; request for user identity from one or more entities); responsive to receiving the request, determining one or more accessible data elements of a plurality of user data elements associated with the user, one or more accessible data elements indicating data elements potentially accessible by the first entity (Dunn, column 6, lines 12-21, column 11, lines 34-53 and column 12, lines 4-20 & 39-55; list of identity items corresponding to available types of identity information selected); causing a user device of the user to display, on a graphical user interface (GUI) of the user device, a notification indicating the request and at least one data element of the one or more requested data elements (Dunn, column 11, lines 34-64); and providing, in response to the request, access of the one or more approved data elements to the first entity (Dunn, column 11, line 65-column 12, line 3; send user selected identity items to entity). 
Dunn does explicitly teach comparing the one or more accessible data elements and the one or more requested data elements; determining, based at least on said comparing the one or more accessible data elements and the one or more requested data elements, one or more approved data elements of the one or more requested data elements; and providing, in response to the request, access of the one or more approved data elements to the first entity. 
Ollikainen teaches comparing the one or more accessible data elements and the one or more requested data elements (Ollikainen, page 5, paragraphs 0062-0063 and page 6, paragraphs 0067-0068; determining similarity relationship between first candidate response and additional candidate responses); determining, based at least on said comparing the one or more accessible data elements and the one or more requested data elements, one or more approved data elements of the one or more requested data elements (Ollikainen, page 5, paragraphs 0062-0063 and page 6, paragraphs 0067-0068; user-data response); and providing, in response to the request, access of the one or more approved data elements to the first entity (Ollikainen, page 6, paragraph 0068; send user data response). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn with the teachings to Ollikainen to compare response/result data based on data privacy levels to provide the advantage of improving protection of user privacy and user anonymity in online communication (Ollikainen, page 1, paragraph 0002).
	Regarding claim 3, Dunn in view of Ollikainen teaches the method wherein said determining the one or more accessible data elements is based on a type of the request received from the first entity (Dunn, column 11, lines 25-53).
Regarding claim 6, Dunn in view of Ollikainen teaches the method further comprising generating a digital report card the user, the digital report card indicating at least the request from the first entity, the one or more requested data elements, and the one or more approved data element (Dunn, column 7, line 52-column 8, line 5 and column 12, lines 21-55; list of shared information about the entities); and transmitting the digital report card to a user device associated with the user (Dunn, column 7, line 52-column 8, line 5 and column 12, line 21-55; presented to user). 
Regarding claim 7, Dunn in view of Ollikainen teaches each and every claim limitation of claim 6, however, Dunn teaches the method, wherein the digital report card further indicates various other entities, in addition to the first entity, including their respective data access requests for various data elements of the user, their respective times of access, and respective approved data elements (Dunn, column 7, line 52-column 8, line 5 and column 12, line 21-55).
Regarding claim 9, Dunn in view of Ollikainen teaches the method further comprising: scraping user data from one or more of websites and remote web servers to perform utilization analysis of user data of the user (Dunn, column 12, lines 39-45); and generating a data usage report indicating results of the utilization analysis, wherein the data usage report is accessible by the user (Dunn, column 12, line 45-61).
Regarding claim 10, Dunn in view of Ollikainen teaches the method wherein said causing the user device of the user to display the notification comprises providing an input element, accessible by the user, to receive approval or denial input from the user to allow access to a certain data element of the one or more requested data elements, and wherein said determining the one or more approved data elements is further based on receiving the approval or denial input from the user (Dunn, column 11, lines 54-column 12, line 20).
Regarding independent claim 11, Dunn teaches a personal info platform server, the server comprising: a non-transitory memory storing instructions; and a processor configured to execute the instructions to cause the server to: receive, from a first entity, a transaction request for a transaction with an account associated with a user, the account associated with the server, the account associated with a plurality of data elements (Dunn, column 6, lines 12-21 and column 11, lines 16-25; request for user identity from one or more entities); determine, based on the transaction request, one or more requested data elements of the plurality of data elements (Dunn, column 11, lines 34-53 and column 12, lines 4-20 & 39-55; list of identity items corresponding to available types of identity information selected); determine one or more accessible data elements of the plurality of data elements, the one or more accessible data elements indicating data elements initially accessible by the first entity for the transaction (Dunn, column 11, lines 34-53 and column 12, lines 4-20 & 39-55; list of identity items corresponding to available types of identity information selected); cause a user device of the user to display, on a graphical user interface (GUI) of the user device, a notification indicating the transaction request and at least one data element of the one or more requested data elements (Dunn, column 11, lines 34-64); and provide, in response to the request, access of the one or more approved data elements to the first entity (Dunn, column 11, line 65-column 12, line 3; send user selected identity items to entity). 
Dunn does explicitly teach determine, based one or more accessible data elements and the one or more requested data elements, one or more approved data elements of the one or more requested data elements; and provide, in response to the request, access of the one or more approved data elements to the first entity. 
Ollikainen teaches determine, based one or more accessible data elements and the one or more requested data elements, one or more approved data elements of the one or more requested data elements (Ollikainen, page 5, paragraphs 0062-0063 and page 6, paragraphs 0067-0068; determining similarity relationship between first candidate response and additional candidate responses); determining, based at least on said comparing the one or more accessible data elements and the one or more requested data elements, one or more approved data elements of the one or more requested data elements (Ollikainen, page 5, paragraphs 0062-0063 and page 6, paragraphs 0067-0068; user-data response); and providing, in response to the request, access of the one or more approved data elements to the first entity (Ollikainen, page 6, paragraph 0068; send user data response). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn with the teachings to Ollikainen to compare response/result data based on data privacy levels to provide the advantage of improving protection of user privacy and user anonymity in online communication (Ollikainen, page 1, paragraph 0002).
Regarding claim 14, Dunn in view of Ollikainen teaches the server wherein said determining the one or more accessible data elements is based on a type of the request received from the first entity (Dunn, column 11, lines 25-53).
Regarding independent claim 16, Dunn teaches a non-transitory machine-readable medium having instructions stored thereon, the instructions executable to cause performance of operations comprising receiving, at a personal info server and from a first entity, a data request for requested data elements from user data of a user, wherein access to the user data is controlled by the personal info server, the user data comprising a plurality of data elements (Dunn, column 6, lines 12-21 and column 11, lines 16-34; request for user identity from one or more entities); cause a user device of the user to display, on a graphical user interface (GUI) of the user device, a notification indicating the transaction request and at least one data element of the one or more requested data elements (Dunn, column 11, lines 34-64; display list of identity items); and provide, in response to the request, access of the one or more approved data elements to the first entity (Dunn, column 11, line 65-column 12, line 3; send user selected identity items to entity). 
Dunn does explicitly teach determine, by the personal info server and based on the one or more requested data elements, one or more approved data elements of the one or more requested data elements; and provide, in response to the request, access of the one or more approved data elements to the first entity. 
Ollikainen teaches determine, by the personal info server and based on the one or more requested data elements, one or more approved data elements of the one or more requested data elements (Ollikainen, page 5, paragraphs 0062-0063 and page 6, paragraphs 0067-0068; user-data response); and providing, in response to the request, access of the one or more approved data elements to the first entity (Ollikainen, page 6, paragraph 0068; send user data response). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn with the teachings to Ollikainen to compare response/result data based on data privacy levels to provide the advantage of improving protection of user privacy and user anonymity in online communication (Ollikainen, page 1, paragraph 0002).
Regarding claim 18, Dunn in view of Ollikainen teaches each and every claim limitation of claim 16, however, Ollikainen teaches the non-transitory machine readable medium wherein the data request is for a determining an advertisement or a promotion targeted for the user based on transaction history of the user (Ollikainen, pages 8-9, paragraphs 0098-0101).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn with the teachings to Ollikainen to compare response/result data based on data privacy levels to provide the advantage of improving protection of user privacy and user anonymity in online communication (Ollikainen, page 1, paragraph 0002).

Claim(s) 2, 4-5, 13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US Patent No. 8,032,562) in view of Ollikainen et al . (US Pub No. 2017/0317984) as applied to claims 1, 3, 6-7, 9-11, 14, 16 and 18  above, and further in view of Ben-Natan (US Patent No. 7,437,362).
Regarding claim 2, Dunn in view of Ollikainen teaches enforcing one or more rules that restrict providing exact information (Ollikainen, page 4, paragraph 0051). 
Dunn in view of Ollikainen does not explicitly teach the method wherein said determining the one or more accessible data elements is based on application of a set of access rules on user data that includes the one or more data elements.
Ben-Natan teaches determining the one or more accessible data elements is based on application of a set of access rules on user data that includes the one or more data elements (Ben-Natan, column 7, lines 20-47; security policy with rules corresponding to restricted and unrestricted data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of Ben-Natan to have security polices for data to provide the advantage of content aware capability for seamlessly and nondestructively enforcing data level security (Ben-Natan, column 2, lines 43-57).
Regarding claim 4, Dunn in view of Ollikainen teaches enforcing one or more rules that restrict providing exact information (Ollikainen, page 4, paragraph 0051). 
Dunn in view of Ollikainen does not explicitly teach the method wherein said determining the one or more accessible data elements is based on a determination that at least one data type in the one or more accessible data elements includes an access limitation.
Ben-Natan teaches determining the one or more accessible data elements is based on a determination that at least one data type in the one or more accessible data elements includes an access limitation (Ben-Natan, column 7, lines 20-47; security policy with rules corresponding to restricted and unrestricted data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of Ben-Natan to have security polices for data to provide the advantage of content aware capability for seamlessly and nondestructively enforcing data level security (Ben-Natan, column 2, lines 43-57).
Regarding claim 5, Dunn in view of Ollikainen teaches enforcing one or more rules that restrict providing exact information (Ollikainen, page 4, paragraph 0051). 
Dunn in view of Ollikainen does not explicitly teach the method further comprising: excluding a certain data element out the one or more requested data elements as the one or more approved data elements.
Ben-Natan teaches excluding a certain data element out the one or more requested data elements as the one or more approved data elements (Ben-Natan, column 7, lines 31-63; modify to eliminate restricted data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of Ben-Natan to have security polices for data to provide the advantage of content aware capability for seamlessly and nondestructively enforcing data level security (Ben-Natan, column 2, lines 43-57).
Regarding claim 13, Dunn in view of Ollikainen teaches enforcing one or more rules that restrict providing exact information (Ollikainen, page 4, paragraph 0051). 
Dunn in view of Ollikainen does not explicitly teach the server wherein said determining the one or more accessible data elements is based on application of a set of access rules on user data that includes the one or more data elements.
Ben-Natan teaches determining the one or more accessible data elements is based on application of a set of access rules on user data that includes the one or more data elements (Ben-Natan, column 7, lines 20-47; security policy with rules corresponding to restricted and unrestricted data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of Ben-Natan to have security polices for data to provide the advantage of content aware capability for seamlessly and nondestructively enforcing data level security (Ben-Natan, column 2, lines 43-57).
Regarding claim 15, Dunn in view of Ollikainen teaches enforcing one or more rules that restrict providing exact information (Ollikainen, page 4, paragraph 0051). 
Dunn in view of Ollikainen does not explicitly teach the server wherein said determining the one or more accessible data elements is based on a determination that at least one data type in the one or more accessible data elements includes an access limitation.
Ben-Natan teaches determining the one or more accessible data elements is based on a determination that at least one data type in the one or more accessible data elements includes an access limitation (Ben-Natan, column 7, lines 20-47; security policy with rules corresponding to restricted and unrestricted data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of Ben-Natan to have security polices for data to provide the advantage of content aware capability for seamlessly and nondestructively enforcing data level security (Ben-Natan, column 2, lines 43-57).
Regarding claim 19, Dunn in view of Ollikainen teaches enforcing one or more rules that restrict providing exact information (Ollikainen, page 4, paragraph 0051). 
Dunn in view of Ollikainen does not explicitly teach the non-transitory machine-readable medium wherein said determining the one or more accessible data elements is based on application of a set of access rules on user data that includes the one or more data elements.
Ben-Natan teaches determining the one or more accessible data elements is based on application of a set of access rules on user data that includes the one or more data elements (Ben-Natan, column 7, lines 20-47; security policy with rules corresponding to restricted and unrestricted data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of Ben-Natan to have security polices for data to provide the advantage of content aware capability for seamlessly and nondestructively enforcing data level security (Ben-Natan, column 2, lines 43-57).
Regarding claim 20, Dunn in view of Ollikainen teaches enforcing one or more rules that restrict providing exact information (Ollikainen, page 4, paragraph 0051). 
Dunn in view of Ollikainen does not explicitly teach the non-transitory machine-readable medium wherein said determining the one or more accessible data elements is based on a determination that at least one data type in the one or more accessible data elements includes an access limitation.
Ben-Natan teaches determining the one or more accessible data elements is based on a determination that at least one data type in the one or more accessible data elements includes an access limitation (Ben-Natan, column 7, lines 20-47; security policy with rules corresponding to restricted and unrestricted data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of Ben-Natan to have security polices for data to provide the advantage of content aware capability for seamlessly and nondestructively enforcing data level security (Ben-Natan, column 2, lines 43-57).

Claim(s) 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US Patent No. 8,032,562) in view of Ollikainen et al . (US Pub No. 2017/0317984) as applied to claims 1, 3, 6-7, 9-11, 14, 16 and 18  above, and further in view of TERAOKA et al. (US Pub No. 2015/0149322).
Regarding claim 8, Dunn in view of Ollikainen teaches each and every claim limitation of claim 1. 
	Dunn in view of Ollikainen does not explicitly teach the method wherein further comprising determining a data access fee for said providing the access of the one or more approved data elements, the data access fee for billed from the first entity for the request. 
	TERAOKA teaches determining a data access fee for said providing the access of the one or more approved data elements, the data access fee for billed from the first entity for the request (TERAOKA, page 7, paragraph 0091 and page 14, paragraph 0158).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of TERAOKA to pay a usage fee to provide the advantage of information providers and information users to gain appropriate profits (TERAOKA, page 1, paragraph 0007).
Regarding claim 12, Dunn in view of Ollikainen teaches each and every claim limitation of claim 11. 
	Dunn in view of Ollikainen does not explicitly teach the server, wherein executing the instructions further causes the server to determine a data access fee for said providing the access of the one or more approved data elements, the data access fee for billed from the first entity for the request. 
	TERAOKA teaches determine a data access fee for said providing the access of the one or more approved data elements, the data access fee for billed from the first entity for the request (TERAOKA, page 7, paragraph 0091 and page 14, paragraph 0158).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of TERAOKA to pay a usage fee to provide the advantage of information providers and information users to gain appropriate profits (TERAOKA, page 1, paragraph 0007).
Regarding claim 17, Dunn in view of Ollikainen teaches each and every claim limitation of claim 16. 
	Dunn in view of Ollikainen does not explicitly teach the non-transitory machine-readable medium, wherein the operations further comprise determining a data access fee for said providing the access of the one or more approved data elements, the data access fee for billed from the first entity for the request. 
	TERAOKA teaches determining a data access fee for said providing the access of the one or more approved data elements, the data access fee for billed from the first entity for the request (TERAOKA, page 7, paragraph 0091 and page 14, paragraph 0158).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dunn in view of Ollikainen with the teachings of TERAOKA to pay a usage fee to provide the advantage of information providers and information users to gain appropriate profits (TERAOKA, page 1, paragraph 0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437